Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 1 of 14 PageID #: 2516




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  JONATHAN H. 1,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )     No. 1:20-cv-00525-JPH-DLP
                                                      )
  ANDREW M. SAUL Commissioner of                      )
  Social Security,                                    )
                                                      )
                               Defendant.             )

               ENTRY REVIEWING THE COMMISSIONER'S DECISION

         Plaintiff, Jonathan H., seeks judicial review of the Social Security

  Administration's decision denying his petition for Disability Insurance Benefits

  and Supplemental Security Income. Because the ALJ failed to adequately

  analyze whether Plaintiff met one of the Listing impairments, the decision is

  REVERSED and REMANDED for further proceedings.

                                               I.
                                     Facts and Background

          Plaintiff was 30 years old at the alleged onset date of his disability. Dkt.

  6-2 at 23 (R. 23). He has a high school education and has held various jobs,

  such as a direct care worker and a personal training manager. Id. at 22–23 (R.

  22–23). In early 2013, he was working as a motor vehicle assembler when a




  1 To protect the privacy interests of claimants for Social Security benefits, consistent with the
  recommendation of the Court Administration and Case Management Committee of the
  Administrative Office of the United States courts, the Southern District of Indiana has opted to
  use only the first name and last initial of non-governmental parties in its Social Security
  judicial review opinions.

                                                  1
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 2 of 14 PageID #: 2517




  car door fell on his leg, injuring his lower back and left hip. Dkt. 6-3 at 141 (R.

  294); dkt. 6-9 at 78 (R. 864); dkt. 6-13 at 138 (R. 1434). 2

          Plaintiff applied for Disability Insurance Benefits and Supplemental

  Security Income in November 2016 with an alleged onset date in February

  2013. Dkt. 6-2 at 62 (R. 62). Plaintiff's application was denied initially and on

  reconsideration. Id. at 15 (R. 15). Administrative Law Judge Latanya White

  Richards held a hearing and, on January 29, 2019, issued a decision denying

  Plaintiff's claims. Id. at 15–24 (R. 15–24). In February 2020, Plaintiff brought

  this action asking the Court to review the denial of benefits under 42 U.S.C.

  § 405(g). Dkt. 1.

          In her decision, the ALJ followed the five-step sequential evaluation in 20

  C.F.R. § 404.1520(a)(4) and concluded that Plaintiff was not disabled. Dkt. 6-2

  at 15–24 (R. 15–24). Specifically, the ALJ found that:

      •   At step one, Plaintiff had not engaged in substantial gainful activity 3
          since the alleged onset date. Id. at 18 (R. 18).

      •   At step two, he had "the following severe impairments: obesity; spine
          disorder; [and] left hip disorder." Id. at 18–19 (R. 18–19).

      •   At step three, he did not have an impairment or combination of
          impairments that met or medically equaled the severity of one of the
          listed impairments. Id. at 19 (R. 19).

      •   After step three but before step four, he had the residual functional
          capacity ("RFC") "to perform sedentary work . . . except [Plaintiff] can


  2The relevant evidence of record is amply set forth in the parties' briefs and need not be repeated
  here. Specific facts relevant to the Court's disposition of this case are discussed below.
  3 Substantial gainful activity is defined as work activity that is both substantial (involving

  significant physical or mental activities) and gainful (usually done for pay or profit, whether or
  not a profit is realized). 20 C.F.R. § 404.1572(a).


                                                  2
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 3 of 14 PageID #: 2518




         occasionally climb ramps and stairs but never ladders, ropes[,] or
         scaffolds." Id. at 20–22 (R. 20–22). Plaintiff can also "occasionally stoop,
         kneel, crawl[,] and crouch," but must "avoid exposure to unprotected
         heights and hazardous machinery" and "balancing on narrow, slippery[,]
         or moving surfaces." Id. Additionally, Plaintiff requires "the option to
         alternate positions between sitting and standing every 15 minutes" and
         "requires a cane for ambulation." Id.

     •   At step four, Plaintiff "is unable to perform any past relevant work." Id.
         at 22–23 (R. 22–23).

     •   At step five, considering Plaintiff's "age, education, work experience, and
         [RFC], there are jobs that exist in significant numbers in the national
         economy" that he can perform. Id. at 23–24 (R. 23–24).

                                         II.
                                   Applicable Law

         "The Social Security Act authorizes payment of disability insurance

  benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,

  214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.

  First, it requires an inability to engage in any substantial gainful activity. Id.

  And second, it requires a physical or mental impairment that explains the

  inability and "has lasted or can be expected to last . . . not less than 12

  months." Id. "The standard for disability claims under the Social Security Act

  is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

  2010). "Even claimants with substantial impairments are not necessarily

  entitled to benefits, which are paid for by taxes, including taxes paid by those

  who work despite serious physical or mental impairments and for whom

  working is difficult and painful." Id. at 274.

         When an applicant seeks judicial review, the Court's role is limited to

  ensuring that the ALJ applied the correct legal standards and that substantial

                                           3
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 4 of 14 PageID #: 2519




  evidence supports the ALJ's decision. Barnett v. Barnhart, 381 F.3d 664, 668

  (7th Cir. 2004). "Substantial evidence is such relevant evidence as a

  reasonable mind might accept as adequate to support a conclusion." Id. In

  evaluating the evidence, the Court gives the ALJ's credibility determinations

  "considerable deference," overturning them only if they are "patently wrong."

  Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006).

        The ALJ must apply the five-step inquiry set forth in 20 C.F.R.

  § 404.1520(a)(4)(i)–(v), evaluating in sequence:

        (1) whether the claimant is currently [un]employed; (2) whether the
        claimant has a severe impairment; (3) whether the claimant's
        impairment meets or equals one of the impairments listed by the
        [Commissioner]; (4) whether the claimant can perform her past
        work; and (5) whether the claimant is capable of performing work in
        the national economy.

  Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

  steps one, two, and three, she will automatically be found disabled. If a

  claimant satisfies steps one and two, but not three, then she must satisfy step

  four. Once step four is satisfied, the burden shifts to the SSA to establish that

  the claimant is capable of performing work in the national economy." Knight v.

  Chater, 55 F.3d 309, 313 (7th Cir. 1995).

        After step three, but before step four, the ALJ must determine a

  claimant's RFC by evaluating "all limitations that arise from medically

  determinable impairments, even those that are not severe." Villano v. Astrue,

  556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

  line of evidence contrary to the ruling." Id. The ALJ uses the RFC at Step Four



                                          4
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 5 of 14 PageID #: 2520




  to determine whether the claimant can perform her own past relevant work

  and, if not, at step five to determine whether the claimant can perform other

  work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant

  for steps one through four but shifts to the Commissioner at step five. See

  Clifford, 227 F.3d at 868.

        If the ALJ committed no legal error and substantial evidence supports

  the ALJ's decision, the Court must affirm the benefit denial. Barnett, 381 F.3d

  at 668. When an ALJ's decision is not supported by substantial evidence, a

  remand for further proceedings is typically appropriate. Briscoe ex rel. Taylor v.

  Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits "is

  appropriate only where all factual issues have been resolved and the record can

  yield but one supportable conclusion." Id. (citation omitted).

                                        III.
                                      Analysis

        Plaintiff first contends that the ALJ erred at step three by not adequately

  analyzing whether his hip and leg impairments and difficulties with walking

  met or medically equaled the severity of Listing 1.02(A) (Major Dysfunction of a

  Joint). Dkt. 8 at 3. The Commissioner responds that the ALJ's findings were

  supported by substantial evidence. Dkt. 11 at 7.

        A. Plaintiff's Burden of Proof

        At step three, a claimant has the burden to present medical findings that

  either meet an impairment described in the Social Security Administration

  ("SSA") Listing of Impairments or are equal in severity to the symptoms



                                          5
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 6 of 14 PageID #: 2521




  described in a Listing. See Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015)

  (citing 20 C.F.R. §§ 404.1525, 404.1526).

        To be considered presumptively disabled under Listing 1.02(A), a

  claimant must show that a major peripheral weight-bearing joint (i.e., hip,

  knee, or ankle) exhibits "a gross anatomical deformity," along with "joint pain,"

  "stiffness," and "limitation of motion," which results in an "inability to ambulate

  effectively." 20 C.F.R. pt. 404, subpt. P, app. 1, § 1.02(A). The parties dispute

  only whether the ALJ sufficiently analyzed Plaintiff's ability to "ambulate

  effectively." Dkt. 8 at 29–31; dkt. 11 at 9–10.

        One can ambulate effectively if they are "capable of sustaining a

  reasonable walking pace over a sufficient distance to be able to carry out

  activities of daily living." 20 C.F.R. pt. 404, subpt. P, app. 1, § 1.00(B)(2)(b)(2).

  They must also "have the ability to travel without companion assistance to and

  from . . . employment." Id. Examples of ineffective ambulation include, but are

  not limited to:

               the inability to walk without the use of a walker, two
               crutches or two canes, the inability to walk a block at a
               reasonable pace on rough or uneven surfaces, the
               inability to use standard public transportation, the
               inability to carry out routine ambulatory activities, such
               as shopping and banking, and the inability to climb a
               few steps at a reasonable pace with the use of a single
               hand rail.

  Id.

        At the administrative hearing, Plaintiff complained of ambulatory

  limitations. Dkt. 6-2 at 32 (R. 32). He noted that, "If I'm up walking, that's

  when the hip really starts to hurt. The thigh—the nerve damage, it's constant
                                            6
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 7 of 14 PageID #: 2522




  and never ending, and of course it gets worse as I am moving . . . ." Id. at 48–

  49 (R. 48–49). Plaintiff also mentioned that he was unsure how much time he

  could spend walking. Id. at 54 (R. 54). Finally, he noted that his "son plays

  football and I haven’t seen a game, because I can't climb the stairs to the

  bleachers." Id. at 53 (R. 53).

        Medical documents also show Plaintiff's pain, stiffness, and limitation of

  motion in his hip joint. E.g., dkt. 6-4 at 40 (R. 337) (medical records showing

  "chronic left hip pain"); dkt. 6-5 at 31 (R. 431) (physical therapist's evaluation

  of decreased range of motion). His physical therapist noted his abnormal gait

  and walking limitations. Dkt. 6-5 at 4 (R. 404). He also reported that he needs

  to stop and rest after only thirty feet of walking. Dkt. 6-3 at 99 (R. 252).

        Plaintiff has thus presented evidence showing limitations on his walking

  pace and its effects on his daily activities.

        B. ALJ's Duty to Minimally Articulate

        Once the claimant has met his burden to present medical findings, the

  ALJ must determine if the claimant "meets . . . a listed impairment," 20 C.F.R.

  § 404.1520(d), and, if not, must "compare [a claimant's] findings with . . .

  closely analogous listed impairments" to determine whether the claimant's

  "impairment(s) are at least of equal medical significance to those of a listed

  impairment." Id. § 404.1526(b)(2); Deloney v. Saul, No. 20-1418, 2020 WL

  7260656, at *2 (7th Cir. Dec. 10, 2020) (discussing the ALJ's duty to determine

  whether a claimant equals a listing).




                                            7
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 8 of 14 PageID #: 2523




        This analysis requires an ALJ to "discuss the listing by name and offer

  more than a perfunctory analysis of the listing." Barnett v. Barnhart, 381 F.3d

  664, 668 (7th Cir. 2004). Additionally, with respect to Listing 1.02(A), an ALJ

  must consider examples of ineffective ambulation, such as whether the

  claimant can "climb a few steps at a reasonable pace with the use of a single

  hand rail." Moss v. Astrue, 555 F.3d 556, 562–63 (7th Cir. 2009) (quoting 20

  C.F.R. pt. 404, subpt. P, app. 1, § 1.00(B)(2)(b)(2)).

        While the ALJ is not held to a high bar of articulation at step three, some

  level of analysis is required. See Minnick, 775 F.3d at 935–36. When the ALJ

  "provides nothing more than a superficial analysis, reversal and remand is

  required." Rice v. Barnhart, 384 F.3d 363, 370 (7th Cir. 2004); Brindisi ex rel.

  Brindisi v. Barnhart, 315 F.3d 783, 786–87 (7th Cir. 2003). For example, the

  Seventh Circuit has held that a two-sentence rationale that "provided no

  analysis whatsoever" was "inadequate" and thus reversible error. Minnick, 775

  F.3d at 936; cf. Zatz v. Astrue, 346 F. App'x 107, 110 (7th Cir. 2009) (noting

  that, when an ALJ conducts a perfunctory analysis, "there is little basis for

  meaningful judicial review").

        Here, the ALJ found that the claimant suffers from the "severe

  impairments" of "obesity; spine disorder; [and] left hip disorder" at step two.

  However, at step three, the ALJ explained:

               Although the claimant has the severe impairments
               listed above, the impairments, or combination of
               impairments, do not meet or medically equal the
               specific criteria for any impairment listed in Appendix
               1, Subpart P, Regulations No. 4. The medical opinion


                                           8
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 9 of 14 PageID #: 2524




              of the State agency consultative physicians, all of whom
              considered the relevant Listings, support this finding.

  Dkt. 6-2 at 19 (R. 19) (citations omitted).

        Plaintiff contends that this analysis was "inadequate" and "perfunctory"

  and therefore requires reversal. Dkt. 8 at 28–32, 36. The Commissioner

  argues that the ALJ did not commit reversible error because: (1) SSR 17-2p

  authorized the ALJ's brief analysis; (2) the opinions of state-agency reviewing

  physicians constitute substantial evidence on the Listing equivalence

  determination; and (3) other parts of the decision support the step three

  finding. Dkt. 11 at 7–9.

        1. SSR 17-2p

        First, the Commissioner points to an SSA ruling instructing that,

  "[g]enerally, a statement that the individual's impairment(s) does not medically

  equal a listed impairment constitutes sufficient articulation." Id. at 7–8 (citing

  SSR 17-2p, at *4). However, the regulations also state that the ALJ "must

  consider all evidence in making a finding that an individual's impairment(s)

  do[] not medically equal a listing." SSR 17-2p, at *4.

        SSR 17-2p only sets out general articulation standards and does not

  contradict Seventh Circuit precedent requiring that, to determine whether "a

  claimant's condition meets or equals a listed impairment, an ALJ must discuss

  the listing by name and offer more than perfunctory analysis of the listing."

  Minnick, 775 F.3d at 935 (quoting Barnett, 381 F.3d at 668). This requirement

  enables a reviewing court to "trace [the] reasoning" of an ALJ and ensure that

  "an ALJ considered the important evidence." Brindisi ex rel. Brindisi, 315 F.3d
                                           9
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 10 of 14 PageID #: 2525




  at 787. Without the context of the applicable Listing and the evidence used to

  determine whether a claimant met or medically equaled it, it is difficult for a

  reviewing court to determine whether an ALJ has "provide[d] a 'logical bridge'

  between the evidence and [her] conclusions." Varga v. Colvin, 794 F.3d 809,

  813 (7th Cir. 2015).

        2. Reliance on State-Agency Reviewing Physicians

        Second, the Commissioner argues that the ALJ may solely rely on

  opinions of state-agency reviewing physicians in the Listing analysis. Dkt. 11

  at 8. In Scheck v. Barnhart, the Seventh Circuit held that "[t]he ALJ may

  properly rely upon the opinion of . . . medical experts" as substantial evidence

  that no listing was met or equaled. 357 F.3d 697, 700 (7th Cir. 2004) (citing

  Scott v. Sullivan, 898 F.3d 519, 524 (7th Cir. 1990); Farrell v. Sullivan, 878 F.2d

  985, 990 (7th Cir. 1989)). The ALJ in Scheck could thus acceptably provide a

  "terse statement," relying solely on the state-agency physicians' reports. Id.

        However, in Scheck, there was "no evidence which would support the

  position that Scheck met or equaled the listing." Id. at 701 (emphasis in

  original). That is not the case here; there is evidence that Plaintiff met or

  equaled Listing 1.02(A). See Hartley v. Berryhill, No. 1:17-cv-01043, 2018 WL

  2173682, at *4 (S.D. Ind. May 10, 2018) (holding that Scheck is distinguishable

  when "the evidence presents a colorable claim that [a] Listing . . . is met"). As

  mentioned above, the records reflect that Plaintiff had an anatomical deformity,

  dkt. 6-7 at 101 (R. 659), which resulted in pain, e.g., dkt. 6-2 at 46 (R. 46),

  stiffness, e.g., dkt. 6-5 at 25 (R. 425), and limited motion, e.g., dkt. 6-7 at 46


                                           10
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 11 of 14 PageID #: 2526




  (R. 604). Plaintiff also discussed his ambulatory limitations during the

  administrative hearing, including his inability to climb stairs. Dkt. 6-2 at 48–

  49, 53, 54 (R. 48–49, 53, 54).

        Nevertheless, the ALJ relied on the state-agency physicians' findings

  without addressing or explaining why she disagreed with Plaintiff's evidence of

  meeting or equaling Listing 1.02(A). Instead, she said only that "[t]he medical

  opinion of the State agency consultative physicians, all of whom considered the

  relevant Listings, support this finding." Dkt. 6-2 at 19 (R. 19).

        When a Plaintiff has presented contradictory evidence to the findings of

  state-agency physicians, the ALJ must explain her rationale for favoring the

  state-agency physicians' findings over the claimant's evidence. Ribaudo v.

  Barnhart, 458 F.3d 580, 584 (7th Cir. 2006) (finding that the ALJ's failure to

  "evaluate any of the evidence that potentially supported [the plaintiff's] claim

  does not provide much assurance that he adequately considered [the plaintiff's]

  case"). Since Plaintiff presented medical and testimonial evidence of meeting or

  equaling Listing 1.02(A), the ALJ needed to provide analysis on how and why

  she agreed with the state-agency physicians over the Plaintiff's evidence and

  testimony. See id.

        3. Reading the Decision as a Whole

        Finally, the Commissioner argues that the ALJ's decision, read as a

  whole, sufficiently justifies the determination. Dkt. 11 at 8–9. Since the five-

  step evaluation process "comprises sequential determinations that can involve




                                          11
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 12 of 14 PageID #: 2527




  overlapping reasoning," Jeske v. Saul, 955 F.3d 583, 590 (7th Cir. 2020), "it is

  proper to read the ALJ's decision as a whole," Rice, 384 F.3d at 370 n.5.

         But the rest of the ALJ's decision does not justify the Listing

  determination. The Commissioner contends that the ALJ addressed specific

  evidence of Plaintiff's symptoms in the next step, which examines Plaintiff's

  residual functional capacity, but does not mention any specific evaluation of

  the evidence. Dkt. 11 at 8–9. The only evidence the ALJ mentions is that "[t]he

  claimant requires a cane for ambulation." Dkt. 6-2 at 34 (R. 34). That is not

  enough to meet the ALJ's step-three burden because it does not satisfactorily

  address the relevant standard of Listing 1.02(A). In order for the ALJ to

  "minimally articulate" her justification, Scheck, 357 F.3d at 700, she must

  adequately evaluate whether the claimant can "sustain[] a reasonable walking

  pace over a sufficient distance," 20 C.F.R. pt. 404, subpt. P, app. 1,

  § 1.00(B)(2)(b)(2), and consider the examples of ineffective ambulation, Moss,

  555 F.3d at 562. Here, she did not do so.

         Because the ALJ's decision "omits reference to the applicable listing and

  provides nothing more than a superficial analysis, reversal and remand is

  required." Rice, 384 F.3d at 369–70. 4 The Court's remand should not be

  interpreted as expressing any views as to whether Plaintiff's conditions meet or

  medically equal a listed impairment. Instead, the remand serves only as an




  4Plaintiff also contends that the decision did not properly address the impact of his obesity on
  his employment prospects and inappropriately assessed his testimony about his symptoms.
  Dkt. 8 at 2–3. Because Plaintiff's Listing argument warrants remand, this order does not
  address these other arguments.

                                                12
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 13 of 14 PageID #: 2528




  instruction to provide appropriate analysis to show that proper considerations

  were made in resolving these issues.

                                       IV.
                                    Conclusion

        For the reasons discussed above, the Court REVERSES and REMANDS

  the ALJ's decision denying the Plaintiff benefits. Final judgment will issue by

  separate entry.

  SO ORDERED.

  Date: 3/31/2021




                                         13
Case 1:20-cv-00525-JPH-DLP Document 13 Filed 03/31/21 Page 14 of 14 PageID #: 2529




  Distribution:

  Alison T. Schwartz
  SOCIAL SECURITY ADMINISTRATION
  alison.schwartz@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com




                                       14
